Citation Nr: 1504328	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  08-17 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a left hip disorder, to include as secondary to a back disorder.  

3.  Entitlement to service connection for a left knee disorder, to include as secondary to a back disorder.  

4.  Entitlement to service connection for a left leg disorder, to include as secondary to a back disorder.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, to include as secondary to a back disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2010, the Veteran also testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  These issues were remanded by the Board for further development in July 2010 and July 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  



REMAND

Initially, it is noted the Board's July 2013 decision includes a detailed summarization of the clinical evidence.  It will not be repeated here.  

It is claimed that service connection is warranted for a low back disorder and that disorders of the left hip, left knee, left leg, as well as an acquired psychiatric disorder, are also of service origin, to include as secondary to the back disorder.  

Consequently, the Veteran was afforded VA examinations in October 2010 and July 2013.  As noted by the Board in the July 2013 remand, the 2010 VA examiner failed to account for whether a back disorder preexisted the Veteran's period of active service, to include a 1962 pole vaulting injury which was well-documented within his service treatment records (STRs), or a congenital spinal deformity.  It was added that if such a finding was rendered, the examiner was to comment as to whether the Veteran's back disability underwent a permanent worsening over and above the natural course of the impairment.  Moreover, a positive etiological opinion from August 2008 was not discussed within the context of the rationale provided.  

As a result of the inadequacies in the 2010 report, the Board, in July 2013, remanded the claim for either an addendum to the report or additional evaluation.  Review of the record reflects that additional examination was conducted in December 2013.  As to the December 2013 examination report, however, the Board now finds that that report fails for the same reasons.  While the examiner noted that the Veteran injured the back in 1962, it was not reported as to whether a back disorder preexisted the Veteran's period of active service.  There was no mention of the fact that inservice X-ray showed slight scoliotic curve of the lumbar spine convex to the left and as to whether this represented a congenital abnormality.  Moreover, there was no discussion of the 2008 opinion which supported the Veteran's claim for service connection for a low back disorder.  

Again, in light of the evidence showing in-service treatment for the low back, post-service medical evidence of a low back disability and a positive etiological opinion, and because the development requested in July 2010 and July 2013 has not been completed, the issue of entitlement to service connection for a low back disorder must be remanded once again so as to obtain a probative medical opinion as to whether any such disorder is causally-related to the Veteran's period of service, or whether the disorder preexisted service (congenital deformity or prior injury) and was aggravated beyond normal progression during his time in service.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions); 
38 C.F.R. § 19.9 (2014) (if any action is essential for a proper appellate decision, a VLJ shall remand the case to the agency of original jurisdiction, specifying the action to be undertaken).   

The Veteran also claims that he has a left hip disorder, a left knee disorder, a left leg disorder, and depression, all secondary to his back condition.  As discussed above, his claim for service connection for his back disorder is being remanded herein to the AOJ.  As a grant of service connection for the back disorder could affect the Veteran's claims for secondary service connection, these issues are inextricably intertwined and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, following the readjudication of the Veteran's claim of entitlement to service connection for a back disorder, the AOJ should also readjudicate the Veteran's claims for secondary service connection, to include obtaining a VA opinion for these issues if deemed necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall obtain a supplemental VA opinion from the VA examiner who conducted the December 2013 VA examination.  If that examiner is unavailable, schedule the Veteran for an additional VA examination, and obtain an etiological opinion to address any currently diagnosed disorder of the low back.  The claims folders must be made available to and reviewed by the examiner, and that fact must be noted within the context of the opinion.  The report should reflect review of the STRs, to include report of pre-service injury to the back in 1962, inservice treatment of back complaints on numerous occasions, as well as March 1967 X-ray which showed slight scoliotic curve of the lumbar spine convex to the left.  The report should also reflect consideration/discussion of the August 2008 private opinion, the October 2010 VA examination report, and the July 2013 examination report, and any pertinent evidence in the record which includes records dated through 2014, and the Veteran's lay statements to include his April 2010 Board hearing testimony.  

The examiner should be asked to address the following:

A. Is it at least as likely as not (50% or greater possibility) that the Veteran's current low back disability was the result of an injury in service, or is otherwise related to his period of active duty?  

B. If the examiner determines that the Veteran's low back disability is related to a congenital defect, he/she should state whether the Veteran experiences additional disability due to disease or injury superimposed upon such a congenital defect in service?  

C. If it is determined that the Veteran's back disorder preexisted his period of active service, is there clear and unmistakable (obvious or manifest) evidence that the disorder both pre-existed service and was not aggravated (permanently increased in severity beyond the natural progress of the disorder) by service?  

The examiner must provide a complete rationale for his or her opinion.  If an opinion cannot be provided without resort to mere speculation, the examiner must so state and must provide a rationale for such conclusion.  

NOTE: The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

2.  After completing the above action and any other notification or development deemed necessary, the Veteran's claim of entitlement to service connection for a back disorder should be readjudicated.  

Thereafter, the claims of entitlement to service connection for a left hip disorder, a left knee disorder, a left leg disorder, and an acquired psychiatric disorder, to include PTSD and depression, all claimed as secondary to a back disorder, should be readjudicated following any necessary development, including VA examination.  

Note: The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associated with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

